DETAILED ACTION
This action is in response to the initial filing of Application no. 17/010459 on 05/30/2020.
Claims 1 – 20 are still pending in this application, with claims 1 and 11 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13 objected to because of the following informalities:  “ bi-latent variable encoder” should recite  -- bi-latent variational encoder --  Appropriate correction is required.

Allowable Subject Matter
Aside from the non-prior art rejection, it has been determined, via search and review of prior art submitted on the originally filed IDS, that the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 1 and 11, particularly: convering the utterance and the into an input sequence of tokens; and applying, by a bi-latent variational encoder, an attention mask that prevents a first token representing the domain and a second token representing the action from the input sequence from attending to each other.
Claims 2 – 10 and 12  - 20 are objected to for being dependent on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/010,465 in view of Xia et al. (“CG-BERT: Conditional Text Generation with BERT for Generalized Few-Shot Intent Detection”), and further in view of Wild (“What a Disentangled Net We Weave: Representation Learning in VAEs (Pt.1)”)
This is a provisional nonstatutory double patenting rejection.

The claim mapping is as follows.
Current Application

1. A system for composed variational natural language generation, the system comprising: an input interface configured to: obtain, from a training dataset for a language model, an utterance associated with an intent of a domain and an action, and convert the utterance and the intent into an input sequence of tokens; and a bi-latent variational encoder configured to: apply an attention mask that prevents a first token representing the domain and a second token representing the action from the input sequence from attending to each other, generate a first latent variable corresponding to the first token and a second latent variable corresponding to the second token, wherein the first latent variable and the second latent variable are disentangled from each other conditioned on the domain and the action, respectively, and output, to a decoder, an encoded sequence of tokens including at least the first latent variable and the second latent variable.

11. A method for composed variational natural language generation, the method comprising: obtaining, via an input interface, from a training dataset for a language model, an utterance associated with an intent of a domain and an action; converting the utterance and the intent into an input sequence of tokens; applying, by a bi-latent variable encoder, an attention mask that prevents a first token representing the domain and a second token representing the action from the input sequence from attending to each other; generating a first latent variable corresponding to the first token and a second latent variable corresponding to the second token, wherein the first latent variable and the second latent variable are disentangled from each other conditioned on the domain and the action, respectively; and outputting, to a decoder, an encoded sequence of tokens including at least the first latent variable and the second latent variable.
Application No. 17/010,465
1. A system for training a composed variational natural language generator, the system comprising: an input interface configured to receive a training sequence of tokens including a first intent token and a second intent token; an encoder configured to: encode the training sequence into an encoded sequence including a first latent variable corresponding to the first intent token and a second latent variable corresponding to the second intent token, wherein the first intent token and the second intent token are prevented from attending to each other during encoding, and compute an encoder loss based on a first conditional distribution of the first latent variable conditioned on the first intent token and a second conditional distribution of the second latent variable conditioned on the second intent token; and a decoder configured to: generate, from the encoded sequence, a reconstructed sequence of tokens; and compute a reconstruction loss based on a third conditional distribution of the reconstructed sequence of tokens conditioned on the first intent token, the second intent token, the first latent variable and the second latent variable.

11. A method for training a composed variational natural language generator, the method comprising: receiving, via an input interface, a training sequence of tokens including a first intent token and a second intent token; encoding the training sequence into an encoded sequence including a first latent variable corresponding to the first intent token and a second latent variable corresponding to the second intent token, wherein the first intent token and the second intent token are prevented from attending to each other during encoding; computing an encoder loss based on a first conditional distribution of the first latent variable conditioned on the first intent token and a second conditional distribution of the second latent variable conditioned on the second intent token; generating, from the encoded sequence, a reconstructed sequence of tokens; and computing a reconstruction loss based on a third conditional distribution of the reconstructed sequence of tokens conditioned on the first intent token, the second intent token, the first latent variable and the second latent variable.

 
	As shown above, claims 1 and 11 of Application no. 17/010,465 disclose the limitations recited by claims 1 and 11 of the currently pending application except for the following: the intent tokens represent a domain and action of an intent; an attention mask is used to prevent the tokens from attending to each other; and wherein the first latent variable and second latent variable are disentangled from each other conditioned on the domain and action respectively.
	However, Xia discloses a method for conditionally generating text conditioned an intent label (Abstract), wherein an attention mask is utilized in an encoder to control what context a prediction conditions on, i.e. controlling how tokens attend to one another (3.3. Decoder).
	Furthermore, Wild discloses a system/method for representation learning wherein a disentangled representations are generated using variational encoders (whole document),
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that claims 11 and 11 of the currently pending application are obvious variants of claims 1 and 11 of Application no. 17/010465 in view Xia and Wild for the purpose of efficiently generating text.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657